Name: Commission Regulation (EEC) No 2625/90 of 11 September 1990 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 9. 90 Official Journal of the European Communities No L 250/5 COMMISSION REGULATION (EEC) No 2625/90 of 11 September 1990 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3462/89 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 14 September 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States : Done at Brussels, 11 September 1990 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26 . (A OJ No L 334, 18 . 11 . 1989, p. 21 . No L 250/6 Official Journal of the European Communities 13 . 9 . 90 ANNEX Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net \ ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200 . 1.200.; 1.210 1.220 1.230 1.240 07019051 07019059 07020010 07020090 07031019 07032000 0703 90 00 0704 10 10 0704 10 90 07042000 07049010 07049090 07049090 07051110 0705 1 1 90 07052900 07061000 07069090 07070011 07070019 07081010 07081090 07082010 07082090 07089000 07091000 07092000 I 07092000 07093000 07094000 07095130 07096010 * 10 * 00 * 00 * 10 * 92 * 98 * 10 * 21 * 22 * 23 * 25 * 11 * 19 * 11 * 12 * 29 * 11 * 12 * 13 * 14 * 15 * 16 * 91 * 92 * 93 * 94 * 95 * 96 * 13 * 14 * 15 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Pha ­ seolus spp.) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveolens, var. dulce) Chantarelles Sweet peppers 31,50 34.69 13.70 262,43 26,19 35,35 207,82 43,46 97,66 8,55 44,18 42,02 26,60 / 90,10 24.71 198,69 94,61 34.64 72.65 578,82 172,69 68,65 30,83 541 ,7C 69,6C 1335 1 474 581 11123 1107 1508 8812 1 853 4160 364 1871 1778 1 128 3814 1052 8421 4010 1464 3070 24534 7319 2911 1313 22960 2950 247,29 274,96 107,98 2067,39 204,09 278,81 1 631,21 342,72 768,74 67,36 346,39 328,71 208,84 704,37 195.13 1 565,27 745.34 269,51 565.14 4559,91 1 360,48 541,13 242,71 4267,44 548.35 65,01 71.78 28,26 541,12 53,42 71.89 428,86 88,37 202,04 17,69 90,98 85.98 54.90 184,56 51,13 409,70 195.08 70.99 148,86 1 193,53 356.09 141,64 63.79 1 116,97 143,52 218.27 240,78 94,68 1812,61 180,07 244,80 1 439,77 300,92 678.28 59,31 306,20 288,98 184,33 621,90 171,62 1 372,37 653,48 238,22 499,53 3997,95 1 192,81 474,44 214,15 3741,52 480,77 6355 7088 2799 53603 5121 6721 41 921 8262 19774 1734 8893 8292 5367 18223 5026 40584 19325 6965 14605 118 228 35274 14030 6243 110645 14217 24,24 26,75 10,53 201,62 20,01 27,24 159,93 33,48 75,34 6,59 33,93 32,08 20,47 68,81 19,06 152,65 72,69 26.45 55.46 444,71 132,68 52.77 23.78 416,19 53.47 47697 53333 21085 403680 39341 53623 314617 65914 148000 12954 66796 63 198 40280 135687 37513 305636 145536 52014 109068 890370 265648 105663 46727 833 263 107071 73,19 80,86 31,85 609,81 60,10 81,08 482,80 99,66 227,73 19,94 102,46 96,79 61,81 207,48 57,62 461,70 219,85 79,82 167,38 1345,02 401,29 159,61 71,90 1 258,75 161,74 22,32 23,72 9,55 182,90 19,52 25,69 147,23 31,58 67$6 5,97 31,51 30.93 18,85 66,06 17,14 138,48 65.94 25,64 53,77 403,42 120,36 47,87 21,46 377,54 48,51 13 . 9 . 90 Official Journal of the European Communities No L 250/7 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit ­ F1 £ 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 : 2.80 2.85 07099050 07099070 07142010 08024000 08030010 08043000 08044010 08044090 08045000 08051011 08051021 08051031 08051041 08051015 0805 10 25 0805 10 35 08051045 08051019 08051029 08051039 08051049 08052010 0805 20 30 08052050 08052070 08052090 08053010 080S3090 * 00 * 10 * 90 * 90 * 10 * 10 * 21 * 91 * 11 * 21 * 11 * 21 * 12 * 13 * 22 * 23 * 11 * 21 * 11 * 12 * 13 * 14 * 31 * 32 * 33 * 34 * 11 * 12 * 11 * 19 Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tangerines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsu ­ mas  Mandarins and Wil ­ kings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus auranti ­ folia), fresh 39,04 36,57 115,95 146,09 41,63 36,77 164,43 123,70 58,86 47,36 39,68 76,06 61,06 56,70 64,35 49,62 122,57 1651 1549 4915 6222 1764 1558 6969 5243 2487 2007 1682 3225 2594 2403 2727 2103 5195 303,92 286,74 913,49 1 151,44 327,95 289,67 1 295,37 974,55 457,87 373,15 312,62 597,01 483,97 446,74 506,97 390,97 965,60 79,84 75,32 239,10 295,70 85,84 ! 75,82 339,05 255,08 120,61 97,67 81,82 156,96 126,34 116,93 132,69 102,33 252,74 268,32 253,46 800,91 1011,02 287,54 253,97 1 135,73 854,45 404,72 327;16 274,10 526,94 423,81 391,69 444,49 342,78 846,60 7790 7361 23684 27507 8503 7510 33586 25268 11833 9675 8105 15343 12477 11583 13144 10136 25036 29,79 28,08 89,09 112,36 31,98 28,25 126,33 95,04 44,93 36,39 30,48 58,53 47,08 43,56 49,44 38,13 94,17 58659 55293 178368 221 703 64037 56561 252935 190291 88366 72862 61044 115147 93872 87232 98992 76340 188545 89,85 84,81 269,44 333,97 96,73 85,44 382,09 287,46 135,61 110,06 92,21 176,70 142,33 131,77 149,54 11532 284,82 28,91 26,09 80,81 108,51 29,01 25,62 114,60 86,21 43,56 33,01 27,65 53,88 41,75 39,52 44,85 34,58 85,42 No L 250/8 Official Journal of the European Communities 13 . 9. 90 Code CN code Taric ­ sub- heading Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 230 230.1 230.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 080.5 40 00 08054000 08061011 0806 10 15 08061019 08071010 0807 10 90 0807 10 90 08081091 08081093 08081099 08082031 08082033 08082035 08082039 08091000 08092010 0809 20 90 08093000 08093000 08094011 0809 40 19 08101010 0810 10 90 0810 20 10 0810 40 30 08109010 0810 90 80 08109080 08109030 * 11 ¢ 12 * 21 * 22 ¢ 12 * 13 ¢ 14 ¢ 15 ¢ 21 * 16 ¢ 17 ¢ 18 ' 19 ¢ 29 ¢ 91 * 98 * 90 * 90 * 90 * 91 * 92 * 93 * 97 * 11 * 12 * 13 * 17 * 31 * 32 * 41 * 42 * 10 Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than melons)  Amarillo, Honey Dew, C ente, Piel de Rochet, Tendral  Other Apples Pears (other than Nashi variety (Pyrus folia)) Apricots Cherries Peaches Nectarines Plums Strawberries Raspberries Fruit of the species nium myrtillus Kiwi fruit (At chinensis Planch.) Pomegranates Khakis Lychees water Cuper, Onteni Sapo, i the s Pyri Vacci- Actinidia 54,68 60,80 77,14 17,34 40,64 83,66 83,62 59,88 52,78 134,92 92.90 106,68 67.91 77,98 574.44 169,71 145,25 72,77 256.45 520,66 2317 2577 3269 734 1722 3546 3544 2538 2247 5747 3937 4544 2878 3302 24 307 7226 6156 3105 10870 22069 430,80 479,04 607,74 136,60 320,20 659,13 658,78 471,78 415,63 1 065.30 731,87 839,70 535,01 611,40 4493.31 1 336,26 1 144,30 573,24 2020,29 4101,72 112,76 125,38 159,07 35,75 83,81 172,52 172,43 123,48 109,14 279,18 191,56 220,69 140,03 160,60 1175,29 350,92 299,51 148,25 528,80 1 073,60 377,71 420,00 532,84 119,77 280,74 577,90 577,59 413,64 365,95 936,97 641,68 740,89 469,08 540,45 3950,18 1 176,54 1 003,27 504,48 1771,31 3596,23 11 169 12420 15757 3541 8302 17089 17080 12232 10700 27443 18976 21599 13871 15696 113358 34401 29669 13979 52381 106348 42,01 46,71 59.27 13,32 31,22 64.28 64,24 46,01 40,69 104,05 71,37 82,30 52,17 59,89 438,60 130,84 111,60 55,95 197,03 400,02 84118 93538 118668 26673 . 62523 128703 128635 92120 79928 204795 142906 161661 104467 117898 863888 256973 223436 110349 394483 800904 127,07 141,30 179,26 40,29 94,44 194,42 194,32 139,16 123,03 314,58 215,87 248,75 157,81 180,85 1323,12 395,56 337,53 167,24 595,92 1 209,87 38,11 42,38 53,76 12,08 28.32 58,31 58,28 41,73 36,89 93,57 64,75 74,24 47.33 55,63 422,80 118,61. 101,23 52,51 178,73 362,88 *  The ninth digit is reserved for the Member States (statistical purposes).